Title: Monday Mor’g 28 June.
From: Adams, Abigail
To: 


       A very dissagreeable Night. Wind at the southard near the Banks of Newfoundland. The morning damp. A most voilent Headack. Sick every one of us. Our Ship goes at about nine and 8 knots an hour. No going upon deck. Their is so much confinement on Board a Ship and such a Sameness that one knows not what to do. I have been reading since I came on Board Buchan Domestick Medicine. He appears a sensible, judicious and rational writer.
       
       I endeavour to bear my voyage with patience. It was at the request of my dear long absent Friend that I undertook it. I expected it would be dissagreable to be at sea. I can bear every thing I meet with better than the Nausias Smells: it is utterly impossible to keep nice and clean. I strive for Decency, and that can hardly be obtained. How flattering is attention and how agreeable does it render a person when it appears the result of a good Heart, disposed to make every one happy. This Dr. Clark is a very agreable Man. His kindness is of that Benevolent nature which extends to all: to the Servant as well as the Master. He has renderd our passage much pleasenter than it could have been without him, and we have been so sick, that his advise has been of great use to us. By tomorrow we hope to make a quarter part of our passage. When may I begin to look forward to the joyfull day of meeting my long absent partner. Heaven grant it may be a joy, without alloy.
      